DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 10/27/2021.  The Applicant has amended claims 1-5, 7-8, 11-13, and 17-22; claim 14 was cancelled.  Claims 1, 11-13, and 22 have been further amended by the Examiner.  Claims 1–13 and 15-22 are presently pending and have been allowed for the reasons below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Reply the Applicant’s Remarks
The Applicant’s remarks filed 10/27/2021 have been fully considered and are address as follows:
Claim Objection
	Applicant’s amendment to claim 11 overcomes the object.  The objection is hereby withdrawn.

	Claim Interpretation – 35 U.S.C. § 112(f).
	Applicant’s amendments to claims 2 and 11 overcome the interpretation of those claims as invoking 35 U.S.C. § 112(f).

	Claim Rejections - – 35 U.S.C. § 112(b).
	Claims 1-12, 15-21 were rejected under 35 U.S.C. § 112(b) as being indefinite.  
	Applicant’s amendment to claim 1 overcomes the rejection of claim 1 as being indefinite.  Accordingly, the rejection of claim 1 and its dependent claims 2-10 and 15-21 under 35 U.S.C. § 112(b) is hereby withdrawn.
	Applicant’s amendment to claim 2 overcomes the rejection of claim 2 as being indefinite.  Accordingly, the rejection of claim 2 under 35 U.S.C. § 112(b) is hereby withdrawn.
Applicant’s amendment to claims 4 and 5 overcomes the rejection of claims 4 and 5 as being indefinite.  Accordingly, the rejection of claims 4 and 5 under 35 U.S.C. § 112(b) is hereby withdrawn.
	Applicant’s amendment to claim 12 overcomes the rejection of claim 12 as being indefinite.  Accordingly, the rejection of claim 12 under 35 U.S.C. § 112(b) is hereby withdrawn.

Claim Rejections - 35 USC § 103.
	The amendments to the independent claims overcome the prior art rejections of record.  

Reasons for Allowance
The closest prior art is:
AN US 2017/0321658 A1;
Boelitz et al. US 2003/0150961 A1;
Bonawitz et al. US 9,665,103 B1;
Candio US 2019/0033884 A1;

Groden et al. US 2019/0033862 A1;
Heppe	US 2013/0037650 A1;
Hibbs et al. US 2004/0092258 A1;
Holt et al. US 2019/0064338 A1;
Kuhlmann US 2018/0157261 A1;
Nakaya et al. US 5,797,105
Roettger et al. US 5,136,296;
Torii et al. US 2020/0241571 A1

The following is an examiner’s statement of reasons for allowance:
As per Claim 1.
	The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
a flight control database that includes relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus, flight control information determined based on the detection result of the  gust generated around the communication relay apparatus, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
. . .  
a flight-control information determination section that determines flight control information so as to reduce an influence of the gust by predicting an occurrence of the gust around the communication relay apparatus based on the relationship data stored in the flight control database, and the environmental information including the detection result of the gust and the apparatus-status information at the current time acquired with respect to the communication relay apparatus.

As per Claims 2-10, 15-21.
	These claims depend upon claim 1 and are allowable based on their dependency.  

As per Claim 11.
	The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
a flight control database that includes a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by the Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
. . . 
a flight-control information determination section that determines flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust, by predicting an occurrence of the gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus. 


As per Claim 12.

a flight control database that includes a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by a Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
. . . 
a flight-control information determination section that determines flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust, by predicting an occurrence of a gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus.

As per Claim 13
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
storing a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus, flight control information determined based on the detection result of the gust generated around the communication relay apparatus, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
. . . 
determining flight control information so as to reduce an influence of the gust by predicting an occurrence of a gust around the communication relay apparatus based on the relationship data stored in the flight control database, and the environmental information including the detection result of the gust and the apparatus-status information at the current time acquired with respect to the communication relay apparatus.

As per Claim 22
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
storing a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by a Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction;
. . .
determining flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust by predicting an occurrence of a gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

CLAIM AMENDMENTS
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. Donald Muirhead, Reg. No. 33,978, on or about November 4, 2021.

[CLAIMS]

1. (Currently Amended) A communication relay apparatus capable of flying in an upper airspace, comprising a relay communication station for performing a radio communication with a terminal apparatus, 
wherein the communication relay apparatus comprises: 
a flight control database that includes relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus, flight control information determined based on the detection result of the  gust generated around the communication relay apparatus, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
an environmental-information acquisition section that acquires the environmental information including the detection result of the gust and the apparatus-status information at a current time with respect to the communication relay apparatus; 
a flight-control information determination section that determines flight control information so as to reduce an influence of the gust by predicting an occurrence of the gust 
a flight control section that controls a flight of the communication relay apparatus based on the determined flight control information.

11. (Currently Amended) A system comprising: 
a communication relay apparatus capable of flying in an upper airspace, the communication relay apparatus comprising a relay communication station for performing a radio communication with a terminal apparatus; 
a Doppler radar disposed on the ground or on the sea to detect a gust generated around the communication relay apparatus by observing a direction and velocity of a wind around the communication relay apparatus; and 
a management apparatus that remotely controls the communication relay apparatus, 
wherein the management apparatus comprises: 
a flight control database that includes a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by the Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 

an apparatus-status information reception section that acquires information on a current position of the communication relay apparatus; 
a flight-control information determination section that determines flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust, by predicting an occurrence of the gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus; and
a flight-control information transmission section that transmits the flight control information to the communication relay apparatus.

12. (Currently Amended) A management apparatus located on the ground, on the sea or in an upper airspace, the management apparatus managing the communication relay apparatus capable of flying in an upper airspace, the communication relay apparatus comprising a relay communication station for performing a radio communication with a terminal apparatus, wherein the management apparatus comprises, 
a flight control database that includes a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by a Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 

an apparatus-status information reception section that acquires information on a current position of the communication relay apparatus; 
a flight-control information determination section that determines flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust, by predicting an occurrence of a gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus; and
a flight-control information transmission section that transmits the flight control information to the communication relay apparatus.

13. (Currently Amended) A method for controlling a flight of a communication relay apparatus capable of flying in an upper airspace by the own communication relay apparatus, the communication relay apparatus comprising a relay communication station for performing a radio communication with a terminal apparatus, the method comprising: 
storing a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus, flight control information determined based on the detection result of the gust generated around the communication relay apparatus, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction; 
acquiring the environmental information including the detection result of the gust and the apparatus-status information at a current time with respect to the communication relay apparatus; determining flight control information so as to reduce an influence of the gust by predicting an occurrence of a gust around the communication relay apparatus based on the relationship data stored in the flight control database, and the environmental information 
controlling a flight of the communication relay apparatus based on the flight control information.

22. (Currently Amended) A method for controlling a flight of a communication relay apparatus capable of flying in an upper airspace by a management apparatus located on the ground, on the sea or in an upper airspace, the communication relay apparatus comprising a relay communication station for performing a radio communication with a terminal apparatus, the method comprising: 
storing a relationship data indicating a relationship between environmental information including a detection result of a gust generated around the communication relay apparatus and detected by a Doppler radar, flight control information determined based on the detection result of the gust generated around the communication relay apparatus and detected by the Doppler radar, and apparatus-status information indicating a status of the communication relay apparatus, wherein the apparatus-status information includes at least one of current position, velocity relative to the air, velocity relative to the ground, and propulsion direction;
acquiring current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and a current position of the communication relay apparatus; determining flight control information of the communication relay apparatus so as to reduce an influence of the predicted gust by predicting an occurrence of a gust generated around the communication relay apparatus, based on the relationship data stored in the flight control database, the current information on the gust generated around the communication relay apparatus and detected by the Doppler radar, and the current position of the communication relay apparatus; and
transmitting the flight control information to the communication relay apparatus.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668